Citation Nr: 0522231	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-14 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease at L4-5 and L5-S1.

2.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 until 
October 1968.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the RO.  The veteran 
filed a notice of disagreement in July 2003, the RO issued a 
statement of the case (SOC) in March 2004, and the veteran 
perfected his appeal in April 2004.

The issue of a right knee disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Any back injury sustained in service was acute and transitory 
and no competent evidence links a current back disability to 
service.  


CONCLUSION OF LAW

Degenerative disc disease of the back was not incurred in 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

The veteran asserts that he injured his back during service 
in 1968 when he and another soldier had a 200 pound artillery 
shell fall on them when they slipped as they were carrying it 
across a muddy field.  The veteran indicated that he saw the 
field medic who supplied him with aspirin, but that he did 
not seek medical treatment.  In support of his account, the 
veteran submitted two corroborating statements from his staff 
sergeant who was present at the time of the accident.

A review of the veteran's service medical records (SMRs) 
fails to uncover any treatment of the veteran's back while in 
service; and the veteran indicated no when asked if he had 
then, or had ever had, recurrent back pain on his personal 
medical history survey given as part of his separation 
physical.

The first indication of back treatment did not arise until 
1985, 17 years after service, when the veteran underwent back 
surgery to remove a ruptured disc and to correct sciatica, 
but the files from the back surgery were destroyed after 
seven years.  As such, the earliest record of post-service 
back treatment is an April 1994 treatment record in which a 
physician assessed the veteran as having chronic lower back 
pain, but indicated that he saw no reason that the veteran 
should not be able to work.

In an effort to assist the veteran in substantiating his 
claim, the veteran was provided with a VA examination in 
November 2002.  The examiner noted the veteran's indication 
that, except when bending forward, he only had minimal 
problems with his back.  X-ray images showed degenerative 
disk disease and degenerative joint disease in the veteran's 
back.  However, the examiner gave no indication that either 
of these conditions is related to an in-service event more 
than 30 years earlier, other than indicating that the veteran 
dated his back pain to his military service.

Without any medical treatment records regarding the veteran's 
back while in service, or in the several decades after 
service, the only evidence of an injury to the veteran's back 
while in service is the veteran's testimony, and that of his 
fellow soldier, indicating that the veteran injured his back 
in 1968.  While lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of, or may be readily recognized by, lay persons; lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, while the veteran and his 
staff sergeant are competent to testify about an event in 
service, they are unable to testify that the veteran's 
current back injury is related to that event.  

Given the absence of a medical opinion of record linking the 
veteran's back disability to his time in service; the dearth 
of medical records documenting back treatment contemporary 
with the veteran's discharge from service; the fact that 
there is no documented treatment for the veteran's back for 
17 years after service; and the fact that the veteran did not 
even apply for benefits for more than 30 years after service, 
the Board finds that the preponderance of evidence is against 
the veteran's claim, and, as such, reasonable doubt cannot be 
resolved in the veteran's favor.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Accordingly, the Board finds that the 
veteran's degenerative disc disease at L4-5 and L5-S1 was not 
caused by his time in service.

II.  Veterans Claims Assistance Act Compliance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2002 and August 2003.  Since these letters fully provided 
notice of elements (1), (2), (3) and (4), see above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  With respect to element (4), the Board notes that 
the August 2002 letter specifically requested that the 
veteran tell VA about any additional evidence the veteran 
wanted VA to acquire for him, or send any evidence to VA, and 
there is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  In addition, by virtue of the 
rating decision on appeal, and the statement of the case, the 
veteran was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the March 2004 SOC.  Furthermore, the 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA acquired the 
veteran's VA treatment records and sought to acquire private 
back treatment records, but was informed that the files had 
been destroyed.  As such, the Board is not aware of a basis 
for speculating that any other relevant private or VA 
treatment records exist that have not been obtained.  The 
veteran was also provided with a VA examination of his back 
in November 2002.  Furthermore, the veteran was scheduled to 
testify before the Board, but the veteran failed to show up 
for his scheduled hearing.
 
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to service connection for degenerative disc 
disease of the back is denied.


REMAND

The veteran asserts that he injured his right knee during 
physical training while in service, which he believes is 
responsible for his current knee disability.

A review of the veteran's SMRs reveals that the veteran 
presented for treatment on several occasions while in 
service, complaining of right knee trouble.  In October 1967 
and on several occasions in 1968, a 1 cm nodule was noted on 
the veteran's patella tendon in his right knee.  However, an 
orthopedic consult in September 1968 found that the veteran's 
right knee was structurally stable and x-rays were determined 
to be negative.  On the veteran's separation physical, the 
veteran did check yes when asked if he had then, or had ever 
had, a "trick" or locked knee; however, the medical 
officer's accompanying notes indicated that this was in 
regard to a football injury to the veteran's left knee.  

A review of the veteran's claims file fails to uncover any 
treatment of the veteran's right knee for more than 30 years 
after service until the veteran underwent a VA examination 
November 2002.  At the VA examination, the examiner found the 
veteran's right knee to be slightly unstable, but the 
McMurray test was negative.  X-rays also were normal, and the 
examiner rendered a diagnosis of arthralgia joint disease of 
the right knee, noting that there was probably a partial tear 
of the medial collateral ligament (MCL).  The examiner 
likewise indicated that the knee injury dated back to the 
veteran's military service, but this appears to be more of a 
simple recitation of the history the veteran provide, rather 
than the examiner's own opinion.  

The veteran also underwent a MRI in April 2003 that revealed 
an osteochondral defect at the anterior lateral aspect of the 
medial femoral condyle involving cartilage loss, which the 
radiologist indicated could be related to an old injury.  The 
MRI also showed mild osteoarthritis, small joint effusion, 
and mild edema anterior to the patellar tendon insertion with 
no underlying tendon pathology.  However, the menisci, ACL, 
PCL, MCL and posterolateral corner structures were all seen 
to be intact, and the patellar tendon appeared to be normal.

Given the presence of knee complaints in service and current 
disability, the Board finds that in an effort to assist the 
veteran in substantiating his claim a remand is necessary to 
further develop the medical record.  See Duenas v. Principi, 
18 Vet. App. 512 (2004).  

Accordingly, this matter is REMANDED for the following 
action:

1.  Obtain the veteran's complete medical 
records from the VA Medical Center in 
Birmingham, Alabama, for all treatment 
from April 2003 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  After obtaining the above-referenced 
medical records, to the extent available, 
schedule the veteran for an orthopedic 
examination of the veteran's right knee.  
The examiner should be provided with the 
veteran's claim file and asked to fully 
review it.  Any opinion rendered must be 
supported by a complete rationale.  

After reviewing the file, (noting in-
service knee complaints), and conducting 
whatever tests the examiner deems 
necessary, and examining the veteran, the 
examiner should provide a medical opinion 
of record indicating whether it is as 
likely as not that any diagnosed right 
knee disability, including, but not 
necessarily limited to, osteoarthritis, 
was caused by, or began during, the 
veteran's military service.

3.  Then, after ensuring the VA 
examination report is complete, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


